DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 9, 10, 13, 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin (US 2020/0146773 A1) in view of Serra et al. (US 2005/0119550 A1) and in further view of Gratacos Solsona et al. (US 2016/0242742 A1, herein after “Gratacos”).
Regarding claim 9, Levin discloses: 
A system comprising: (Abstract of Levin)
A user input device (Par. 90 of Levin: user selection input via mouse or touch screen) configured to provide a render start line drawn (Fig. 21 and Par. 101 of Levin: UI presents 2D reformation of 3D image data set too user, and receive one or more second user inputs indicating location of root canal of tooth using polyline tool; Par. 106: 2D reformation of 3D image data displayed on user interface, and within identified region, user may mark the one or more areas on the 2D reformation, each marked area having a group of pixels inside the area – Fig. 22) 
At least one processor configured to: (Par. 7 and 72 of Levin: system includes processor configured to generate a 3D CAD model)
	Receive the render start line; (Fig. 21 and Paras. 106-107 of Levin: user interface displays 2D reformation image, and user may mark areas to identify a region including adjusting angle of long axis – see line on Fig. 21)
	Analyze pixel intensity values in a region of the render start line; (Par. 110 of Levin: construction subsystem 1910 may examine all of pixels in the marked one or more areas to determine a minimum pixel intensity value ("Minimum") and a maximum pixel intensity value ("Maximum") of the one or more marked areas; Par. 111: determine average pixel intensity of marked areas)
	(Par. 110 of Levin: construction subsystem 1910 may examine all of pixels in the marked one or more areas to determine a minimum pixel intensity value ("Minimum") and a maximum pixel intensity value ("Maximum") of the one or more marked areas)
Generate a volume rendering according to the automatically selected set of render mode presets; and (Par. 109 of Levin: construction subsystem 1910 constructs the 3D output data set from the 3D image data set based on at least one of pixel intensity values of the one or more marked areas from step 2204 – Fig. 22)
A display system configured to display the volume rendering (Par. 72 of Levin: system includes processor configured to generate a 3D CAD model; Par. 75: FIGS. 11-15 illustrates exemplary imaging software running on the computational device for generating a three-dimensional CAD model of canal 12 or body 59 of core 58)
Serra discloses: 
Automatically select a set of render mode presets from a plurality of sets of render mode presets based on the pixel intensity values in the region, each of the plurality of sets of render mode presets associated with a different one of a plurality of rendering modes, each of the plurality of rendering modes associated with a different one of a plurality of pixel intensity value ranges (Par. 221 of Serra: by analyzing the histogram of the CT data, it is possible to determine the correspondence between intensity value ranges and various types of objects, where upon determining the intensity value ranges, a color look-up table may be implemented in order to make different types of objects appear differently in the volumetric rendering) 
A display system configured to display the volume rendering (Par. 10 of Serra: 2D image data converted to volume and rendered to a user – See e.g. Fig. 4; Also Figs. 116 and 117 and Par. 236: interface display window including volume rendering)
	Both Levin and Serra are directed to user interfaces for providing medical image data based on pixel intensity of a region of an image.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the medical image processing based on 2D to 3D image data utilizing pixel intensity data as provided by Levin, with the technique for determining particular types of rendering based on pixel intensity as provided by Serra, using known electronic interfacing and programming techniques.  The modification results in an improved image data set based on differing material types scanned by the imaging system and better accommodating for the different intensity of data within a scanned image to produce more easily read imaging data.  
	Levin modified by Serra does not explicitly teach a user input line drawn in freehand.  
Gratacos discloses: 
A user input device configured to provide a line drawn in freehand on a two-dimensional (2D) image of a profile of a structure of interest (Fig. 3B and Par. 47 of Gratacos: marking mode may be free-hand mode, where the physician delineates the ROI by drawing a line by hand)
Levin, Serra, and Gratacos are directed to user interfaces for providing medical image data.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the medical image processing based on 2D to 3D image data utilizing pixel intensity data Levin, including determining particular types of rendering based on pixel intensity as provided by Serra, with the additional technique of providing user input using a freehand technique for providing an area of interest on the medical image as provided by Gratacos, using known electronic interfacing and programming techniques.  The modification results in an improved image data system utilizing user input by allowing a more intuitive control over user input, while also allowing more freedom to the user to specify desired input, rather than limiting to rigid computer generated selection areas.  
Regarding claim 1, the system of claim 9 performs the method of claim 1.  Accordingly, claim 1 is rejected based on the same rationale as claim 9 set forth above.  
Regarding claim 16, Levin discloses: 
A non-transitory computer readable medium having stored thereon, a computer program having at least one code section, the at least one code section being executable by a machine for causing the machine to perform steps (Paras. 129-131 of Levin: computer readable code disposed on computer usable medium such as optical disk, or software stored on computer readable medium executed by processing device)
Further regarding claim 16, the steps of claim 16 perform the method recited by claim 1.  As such, claim 16 is further rejected based on the same rationale as claim 1 set forth above. 
Regarding claim 10, Levin modified by Serra and Gratacos further discloses: 
Comprising an ultrasound system operable to acquire the 2D image of the profile of the structure of interest (Par. 42 of Gratacos: imaging equipment includes ultrasound imaging module and acquired image is 2D ultrasound image corresponding to a particular anatomical plane; Fig. 3A and Par. 43 discusses acquired image)
Levin, Serra, and Gratacos are directed to user interfaces for providing medical image data.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the medical image processing based on 2D to 3D image data utilizing pixel intensity data as provided by Levin, including determining particular types of rendering based on pixel intensity as provided by Serra, and using the additional technique of providing user input using a freehand technique for providing an area of interest on the medical image as provided by Gratacos, with the additional use of ultrasound imaging as further provided by Gratacos, using known electronic interfacing and programming techniques.  The modification results in an improved medical imaging system by allowing use of common medical imaging apparatus to reduce implementation costs and allow more versatility of use in current medical practices.  Moreover, the modification would have been obvious to try as it chooses from a finite number of identified, predictable solutions for obtaining medical images for use in a medical image processing system with a reasonable expectation of success, namely utilizing ultrasound to obtain the two-dimensional image for processing.
Regarding claim 3, the system of claim 10 performs the method of claim 3.  Accordingly, claim 3 is rejected based on the same rationale as claim 10 set forth above.  
Regarding claim 13, Levin modified by Serra further discloses: 
Wherein the plurality of rendering modes comprise: a surface rendering mode associated with a first one of the plurality of pixel intensity ranges, a tissue rendering mode associated with a second one of the plurality of pixel intensity ranges; and a bone rendering mode associated with a third one of the plurality of pixel intensity ranges, wherein second pixel intensity values in the second one of the plurality of pixel intensity ranges is greater than first pixel values in the first one of the plurality of pixel intensity ranges, and wherein third pixel intensity values in the third one of the plurality of pixel intensity ranges is greater than the second pixel values in the second one of the plurality of pixel intensity ranges (Par. 221 of Serra: analyzed intensity implemented in order to make different types of objects appear differently in the volumetric rendering; Fig. 109 and Paras. 220-222: CT data sets include differing intensity based on object type, C1, C2 and C3, where range [0,C1] corresponds to air in cavities/lumens and the background of the CT scan images background of CT image is in lower range, range [C1,C2] is soft tissues, and range beyond C3 is bone, provided in order of increasing intensity – see Fig. 109)
Both Levin and Serra are directed to user interfaces for providing medical image data based on pixel intensity of a region of an image.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the medical image processing based on 2D to 3D image data utilizing pixel intensity data as provided by Levin, with the technique for determining particular types of rendering based on pixel intensity as provided by Serra, using known electronic interfacing and programming techniques.  The modification results in an improved image data set based on differing material types scanned by the imaging system and better accommodating for the different intensity of data within a scanned image to produce more easily read imaging data.  
Regarding claim 6, the system of claim 13 performs the method of claim 6.  Accordingly, claim 6 is rejected based on the same rationale as claim 13 set forth above.  
Regarding claim 19, the limitations included from claim 16 are rejected based on the same rationale as claim 16 set forth above and incorporated herein.  Further regarding claim 19, .

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin (US 2020/0146773 A1) in view of Serra et al. (US 2005/0119550 A1) and Gratacos Solsona et al. (US 2016/0242742 A1, herein after “Gratacos”) in further view of Doan et al. (US 2003/0210254 A1).
Regarding claim 2, the limitations included from claim 1 are rejected based on the same rationale as claim 1 set forth above and incorporated herein
Doan discloses: 
Comprising receiving, by the at least one processor, customization of at least one of the plurality of sets of render mode presets at a system set-up page via the user input device (Fig. 2 and Par. 18 of Doan: interactive review screen including render options; Par. 25 of Doan: render mode can be changed using dropdown menu option when left button is pressed on render mode annotation field)
Levin, Serra, Gratacos and Doan are directed to user interfaces for providing medical image data.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the medical image processing based on 2D to 3D image data utilizing pixel intensity data as provided by Levin, including determining particular types of rendering based on pixel intensity as provided by Serra, and using the additional technique of providing user input using a freehand technique for providing an area of interest on the medical image as provided by Gratacos, with the additional use of a menu screen for providing user control over a render Doan, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by providing better organization of data for presentation to a user in a more understandable, readable manner using menu interfacing, while also allowing user greater control over the image processing by providing user selectable options.  
Regarding claim 17, the limitations included from claim 16 are rejected based on the same rationale as claim 16 set forth above and incorporated herein.  Further regarding claim 17, the additional limitations of claim 17 perform the same method as claim 2.  As such, claim 17 is further rejected based on the same rationale as claim 2 set forth above.  

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin (US 2020/0146773 A1) in view of Serra et al. (US 2005/0119550 A1) and Gratacos Solsona et al. (US 2016/0242742 A1, herein after “Gratacos”) in further view of Resendez Rodriquez et al. (US 2018/0121075 A1, herein after “Resendez”).
Regarding claim 11, the limitations included from claim 9 are rejected based on the same rationale as claim 9 set forth above and incorporated herein.  Further regarding claim 11, Resendez discloses:  
Wherein the at least one processor is configured to automatically complete a render box based on a start point and an end point of the render start line (Figs. 2A and 2B and Par. 32 of Resendez: object entered via freehand input, including stroke inputs, and converting stroke inputs into a structured object – shown as triangle freehand converted to straight edged triangle in figures – where object can be closed polygons; Par. 32: use of positions of strokes, where one or more come together – see Fig. 2A shown as start and end point of at least one edge;  Fig. 3F and Par. 35: closed polygon, i.e. render box – examiner notes without clarification of render box, the provided object region as an area of an image in combination with the other references teaches the limitation of the claim)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the medical image processing based on 2D to 3D image data utilizing pixel intensity data as provided by Levin, including determining particular types of rendering based on pixel intensity as provided by Serra, and using the additional technique of providing user input using a freehand technique for providing an area of interest on the medical image as provided by Gratacos, with the additional technique of autocorrecting user input as provided by Resendez, using known electronic interfacing and programming techniques.  The modification results in an improved user interface by providing an improved user experience “where the user is enabled to input and refine objects via freehand input--without having to switch authoring tools or access menus--faster, more accurately, and more efficiently than before” (see e.g. Par. 21 of Resendez).  
Regarding claim 4, the system of claim 11 performs the method of claim 4.  Accordingly, claim 4 is rejected based on the same rationale as claim 11 set forth above.  
Regarding claim 18, the limitations included from claim 16 are rejected based on the same rationale as claim 16 set forth above and incorporated herein.  Further regarding claim 18, the additional limitations of claim 18 perform the same method as claim 4.  As such, claim 18 is further rejected based on the same rationale as claim 4 set forth above.  

Claims 7, 8, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin (US 2020/0146773 A1) in view of Serra et al. (US 2005/0119550 A1) and Gratacos Solsona et al. (US 2016/0242742 A1, herein after “Gratacos”) in further view of Rubin (US 2014/0075281 A1). 
Regarding claim 14, the limitations included from claim 9 are rejected based on the same rationale as claim 9 set forth above and incorporated herein.  Further regarding claim 14, Levin modified by Serra and Gratacos further discloses: 
Wherein the user input provides the render start line (Fig. 21 and Par. 101 of Levin: UI presents 2D reformation of 3D image data set too user, and receive one or more second user inputs indicating location of root canal of tooth using polyline tool; Par. 106: 2D reformation of 3D image data displayed on user interface, and within identified region, user may mark the one or more areas on the 2D reformation, each marked area having a group of pixels inside the area – Fig. 22) 
Gratacos discloses: 
Wherein the user input device that provides the line drawn in freehand (Fig. 3B and Par. 47 of Gratacos: marking mode may be free-hand mode, where the physician delineates the ROI by drawing a line by hand)
Levin, Serra, and Gratacos are directed to user interfaces for providing medical image data.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the medical image processing based on 2D to 3D image data utilizing pixel intensity data as provided by Levin, including determining particular types of rendering based on pixel intensity as provided by Serra, with the additional technique of providing user input using a freehand technique for providing an area of interest on the medical image as provided by Gratacos, using known electronic interfacing and programming techniques.  The modification 
The only missing limitation is the user of a touch screen for the freehand line drawing.
Rubin discloses: 
Wherein the user input device that provides the line drawn in freehand is a touch screen (Par. 43 of Rubin: freehand drawing by controlling cursor position with finger or stylus on touch-screen; Fig. 3B and Par. 66: annotation includes drawn line, as shown in figure, drawn using freehand drawing tool)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the medical image processing based on 2D to 3D image data utilizing pixel intensity data as provided by Levin, including determining particular types of rendering based on pixel intensity as provided by Serra, and utilizing user input using a freehand technique for providing an area of interest on the medical image as provided by Gratacos, by incorporating a user input device for providing the freehand input as provided by Rubin, using known electronic interfacing and programming techniques.  The modification results in an improved image data system a more direct and intuitive control input technique that allows user easier control over input.  Moreover, the modification merely applies a known technique of utilizing a known input device to a known device ready for improvement to yield predictable results, namely utilizing a touch screen to input a freehand input on a system that utilizes user input to annotate an image.  
Regarding claim 7, the system of claim 14 performs the method of claim 7.  Accordingly, claim 7 is rejected based on the same rationale as claim 14 set forth above. 
Regarding claim 20, the limitations included from claim 16 are rejected based on the same rationale as claim 16 set forth above and incorporated herein.  Further regarding claim 20, the additional limitations of claim 20 perform the same method as claim 7.  As such, claim 20 is further rejected based on the same rationale as claim 7 set forth above.  
Regarding claim 15, the limitations included from claim 9 are rejected based on the same rationale as claim 9 set forth above and incorporated herein.  Further regarding claim 15, Levin modified by Serra and Gratacos further discloses: 
Wherein the user input provides the render start line (Fig. 21 and Par. 101 of Levin: UI presents 2D reformation of 3D image data set too user, and receive one or more second user inputs indicating location of root canal of tooth using polyline tool; Par. 106: 2D reformation of 3D image data displayed on user interface, and within identified region, user may mark the one or more areas on the 2D reformation, each marked area having a group of pixels inside the area – Fig. 22) 
Gratacos discloses: 
Wherein the user input device that provides the line drawn in freehand (Fig. 3B and Par. 47 of Gratacos: marking mode may be free-hand mode, where the physician delineates the ROI by drawing a line by hand)
Levin, Serra, and Gratacos are directed to user interfaces for providing medical image data.  Moreover, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the medical image processing based on 2D to 3D image data utilizing pixel intensity data as provided by Levin, including determining particular types of rendering based on pixel intensity as provided by Serra, with the additional technique of providing user input using a Gratacos, using known electronic interfacing and programming techniques.  The modification results in an improved image data system utilizing user input by allowing a more intuitive control over user input, while also allowing more freedom to the user to specify desired input, rather than limiting to rigid computer generated selection areas.  
The only missing limitation is the user of a mouse or trackball for the freehand line drawing.
Rubin discloses: 
Wherein the user input device that provides the line drawn in freehand is one of a mousing device or a trackball (Par. 43 of Rubin: freehand drawing by controlling a mouse on a standard PC; Fig. 3B and Par. 66: annotation includes drawn line, as shown in figure, drawn using freehand drawing tool)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention and with a reasonable expectation of success, to modify the medical image processing based on 2D to 3D image data utilizing pixel intensity data as provided by Levin, including determining particular types of rendering based on pixel intensity as provided by Serra, and utilizing user input using a freehand technique for providing an area of interest on the medical image as provided by Gratacos, by incorporating a user input device for providing the freehand input as provided by Rubin, using known electronic interfacing and programming techniques.  The modification merely applies a known technique of utilizing a known input device to a known device ready for improvement to yield predictable results, namely utilizing a mouse to input a freehand input on a system that utilizes user input to annotate an image.  The modification is also obvious to try as it chooses from a finite number of 
Regarding claim 8, the system of claim 15 performs the method of claim 8.  Accordingly, claim 8 is rejected based on the same rationale as claim 15 set forth above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616